DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 February 2021 has been entered.

Response to Amendment
The amendment filed on 21 December 2020 was accepted and entered.  Accordingly, claim(s) 17, 19-24, and 27-35 has/have been amended.  Claim(s) 1-16 and 
In view of amendment the previous objection to the drawings has been withdrawn.

Response to Arguments
Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive. Regarding the previous rejections under 35 USC 112, while the claims have been amended and some issues have been corrected, the claims remain rejected under 35 USC 112, as further explained below.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a paper transfer unit,” “a scanning device,” “a THz wave sensing unit,” and “a THz wave detection device” in claims 17, 28, and 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-35 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is not original support for “a THz wave sensing unit comprising:..one of a plurality of lenses inserted between the one of the plurality of THz wave oscillators and the sheet of paper” (emphasis added), as recited in claim 28. Similar recitations are 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-24 and 27-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims are replete with errors.  The claims should be revised carefully to correct the numerous errors.  Examples of some unclear, inexact, or verbose limitations in the claims are: 
Claim element “a paper transfer unit configured to transfer a sheet of paper” (claims 17, 28, and 29) is a limitation that invokes 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification merely states that “[t]he paper transfer unit 32 includes a transfer mechanism (not shown) for transferring the sheet of paper 2” ([0053] of orig. spec.). A “transfer mechanism” is no more descriptive than the nonce term of “transfer unit” does not provide the corresponding structure, material, or acts to 
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either:
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 17 recites “and emit to the sheet of paper.” It is unclear what is being limited to be emitted to the sheet of paper.
from intensity data of the transmitted wave or the reflected waves of the sheet of paper.” It is unclear from where the intensity data is coming or the relationship to the other claimed elements of the apparatus.
Claim 17 recites “a processor configured to…from data of the transmitted waves or the reflected waves of the sheet of paper irradiated with the THz waves in the direction orthogonal to the direction of transfer.” Previously this directional limitation is relation to the scanning direction provided by the scanning device; however, in this latter recitation the use of “irradiated” would refer to the oscillator “configured to irradiate.” The combining of the “irradiated” with the “direction orthogonal to the direction of transfer” makes this recitation unclear in regards and relationship with the previous claim recitations.
Claim 17 recites “the inspection device is configured to emit the THz waves to the sheet of paper at an angle of incidence, which is set from several to 50 degrees, with respect to the thickness direction of the sheet of paper not to cause interference.” The term “emit” has previously been used in relationship to the THz wave oscillator. It is unclear whether this is the same or different emission as that which has been previously recited. Similar issue is present in the next recitation of lines 19-20.
Claim 17 recites “detects whether a foreign matter is adhering to the sheet of paper at the time of inspection by comparing the intensity distribution obtained when the sheet of paper without attachment of the foreign matter is detected and the intensity distribution obtained when the specimen is detected at the time of inspection.” It is 
Claim 22 recites the limitations “top” and “bottom” the claim does not define the necessary orientation required by said limitations. Therefore the claim is indefinite.  Additionally, it is unclear what “in the direction orthogonal to the direction orthogonal to the transfer direction of the paper transfer unit” is further limiting. 
Many of the issues presented regarding claim 17 are also present in claims 28 and 29.

Conclusion
Claims 17-24 and 27-35 have not been rejected under 35 USC 102 nor 35 USC
103. However, these claims have been rejected under 35 USC 112 as explained above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carolyn Fin whose telephone number is (571)270-1286. The examiner can normally be reached Monday, Wednesday, and Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN FIN/Examiner, Art Unit 2884